—Proceeding pursuant to CPLR article 78 (transferred to this *914court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Department of Motor Vehicles which found petitioner guilty of violating Vehicle and Traffic Law § 1180 (d).
The conclusion that petitioner violated Vehicle and Traffic Law § 1180 (d) is supported by substantial evidence and must therefore be upheld (see, Matter of Martin v Adduci, 138 AD2d 599). The police officer who stopped petitioner testified that he visually established petitioner’s speed at 70 miles per hour and that his radar device clocked petitioner at 68 miles per hour in a 50 mile-per-hour zone. He also testified as to his qualifications to make accurate estimates of vehicle speeds (see, Matter of Winer v Adduci, 141 AD2d 827). The officer also sufficiently established the accuracy of the radar device by performing the appropriate tests on it before and after stopping petitioner (see, supra). Respondents therefore sustained their burden of proving by clear and convincing evidence that petitioner was guilty of speeding (see, Matter of Graf v Foschio, 102 AD2d 891). While petitioner claims that there were other vehicles in the radar’s zone of influence, the officer’s testimony was to the contrary. This involved questions of credibility for the Administrative Law Judge to resolve (see, Matter of Kahn v State of N. Y. Dept. of Motor Vehicles, 134 AD2d 594). In addition, the record reveals that petitioner was accorded a full and fair review upon his administrative appeal.
Mahoney, P. J., Weiss, Levine, Mercure and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.